Citation Nr: 0012234	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected thoracolumbar strain, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington.  In a November 1996 decision, the RO held that 
new and material evidence had not been submitted to reopen a 
previously and finally denied claim for service connection 
for a low back disorder.  In an April 1997 decision, the RO 
revisited the claim, finding that new and material evidence 
had been submitted and granting entitlement to service 
connection; it assigned a 10 percent disability rating for a 
thoracolumbar strain.  Although a noncompensable rating was 
awarded from September 1993, this appears to be a 
typographical error; since service connection was awarded 
based on a reopened claim and the compensable evaluation is 
assigned from that date.  See 38 U.S.C.A. § 5110 (West 1991).  
In a January 1998 decision, the RO granted an increased 
disability rating, to 20 percent, retroactive back to the 
date of claim.  Most recently, in a January 1999 decision, 
the RO denied entitlement to a disability rating in excess of 
20 percent for the veteran's back strain.

The Board notes that the veteran recently relocated to 
Georgia and, thus, his claim is now being processed through 
the Atlanta, Georgia, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected back disorder is 
manifested by tenderness to palpation and some limitation of 
range of motion; most recent range of motion was 60 degrees 
of flexion, 25 degrees of extension, 25 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
rotation.   

3.  The veteran has complaints of pain on motion, weakness, 
fatigability, and stiffness, with frequent flare-ups; he 
reports difficulty with bending, lifting, and doing 
competitive sports.

4.  Severe limitation of range of motion or manifestations of 
severe lumbosacral strain, such as a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, osteoarthritic changes, 
or narrowing of joint space, are not currently exhibited, nor 
have severe symptoms been exhibited at any time during the 
pendency of this appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected thoracolumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5285-5295  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for a 
back strain and has appealed the initial grant of less than 
complete benefits.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).  

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA examinations of his back 
strain.  He was also provided a personal hearing before a 
local hearing officer at the RO, as well as an opportunity to 
submit any additional evidence in support of his claim.  The 
Board recognizes that, in a May 1998 statement, the veteran 
indicated a desire to appear before the Board to explain his 
case; however, later, in a January 1999 statement, he 
specifically indicated that he did not want a Board hearing.  
He has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran had no 
noted back problems at the time of entering service, 
according to a November 1984 induction medical examination 
report.  Service outpatient notes show that he complained of 
low back pain in June 1988, stating that he injured his back 
playing basketball a couple of weeks prior.  He also reported 
a slight tingling sensation to the right leg.  Physical 
examination was unremarkable, except for positive straight 
leg raising tests.   There was no spasm, but was mild 
tenderness at L2-L3.  X-rays were within normal limits.  
Assessments were "low back pain/strain" and "mechanical 
[low back pain]."

A September 1989 separation medical examination report does 
not note any low back problems.  However, subsequent service 
treatment records from September and October 1989 show that 
the veteran was injured in a motor vehicle accident.  He 
complained of mid-thoracic and lumbosacral back pain.  
Neurological examination was normal for motor strength, deep 
tendon reflexes, and straight leg raising.  There was 
tenderness along T3 down to L5.  There was no swelling, 
spasm, scoliosis, or pelvic tilt.  X-rays revealed no 
subluxation or fracture of the cervical, thoracic, or 
lumbosacral spine.  Assessment was multiple strain of 
trapezius, paralumbar, and rectus muscles.  An October 1989 
follow-up note states that he was "feeling better," but 
that he still had some low back pain.  Impression was 
"resolving [low back strain]."

A private physician letter from October 1989 reflects that 
the veteran had lumbosacral subluxation with soft-tissue 
strain-sprain syndrome and cervicothoracic subluxation 
complex with soft-tissue strain.

A November 1989 private physician evaluation report indicates 
that X-rays of the veteran's back revealed no disc space 
narrowing, hypertrophic changes, fractures, or dislocations.  
His neck discomfort had resolved, but he had persistent, mild 
low back pain.  The veteran could carry out full range of 
activity, but had mid-low back pain afterwards.  Physical 
examination revealed paravertebral tenderness at T11-T12 and 
L1-L2.  Range of motion was full, with some discomfort in the 
lower thoracic and upper lumbar areas on extension.  
Extremities, motor, sensory, reflexes, and gait examinations 
were normal.  Impression was status post motor vehicle 
accident with apparent cervical and lumbar injuries and 
persistent thoracolumbar junction discomfort and tenderness.  
A November 1989 follow-up record shows that he was having 
essentially no discomfort and that there were no focal areas 
of tenderness.  Impression was history of motor vehicle 
accident with secondary axial strain and improved 
thoracolumbar tenderness.

A September 1993 VA outpatient record shows complaints of low 
back pain.  It was noted to be chronic, but minimal.  
Diagnostic impression was chronic back pain.

Private medical records from August 20, 1996, show that the 
veteran was involved in another motor vehicle accident and 
was treated for back pain and stiffness.  Medical history 
noted the 1989 motor vehicle accident, but indicated that he 
had been doing "real good."

An August 24, 1996, VA examination report states, as medical 
history provided by the veteran, that he injured his back in 
service lifting 15 gallon drums and reinjured his back in a 
car accident in 1989.  The report contains no mention of the 
motor vehicle accident 4 days prior.  Current complaints were 
of pain with activity, such as bending or lifting.  
Objectively, the veteran's back had no scoliosis or muscle 
spasm.  There was slight tenderness of the low back.  Range 
of motion was 60 degrees of flexion, 30 degrees of extension, 
20 degrees of lateral bending, and 35 degrees of rotation.  
Straight leg raising was negative.  Reflexes were decreased, 
but equal.  Strength and sensation were normal.  X-rays were 
negative.  Assessment was low back strain with intermittent 
spasm.

Two lay statements, one from the veteran's spouse and another 
from a friend, assert that he had low back pain since 
approximately October 1989.

The veteran testified at a personal hearing at the RO in 
December 1996.  During the hearing, he stated that he injured 
his back in service during a 1988 athletic injury and a 1989 
motor vehicle accident.  The 1996 car accident was not 
mentioned.  When asked whether he had sustained any injury to 
his back since service, such as an automobile accident, the 
veteran responded "no."  He admitted that he still played 
basketball, but not as often and with pain afterwards.  He 
described difficulty with lifting, bending, and other 
activities.  He indicated that he worked 12 hour shifts as a 
security guard.

Private chiropractor records dated from August 1996 to June 
1997 show repeated treatment for back pain.  A June 1997 
range of motion study reveals that the veteran had average 
left lateral motion of 28 degrees (25+ degrees being normal); 
average right lateral motion of 21 degrees (25+ degrees being 
normal); average flexion of 61 degrees (60+ degrees being 
normal); average extension of 27 degrees (25+ degrees being 
normal); and average left rotation of 2 degrees and right 
rotation of 1 degree (0+ degrees being normal).  

A July 1998 VA examination report mentions the 1988 and 1989 
back injuries, as medical history provided by the veteran, 
again failing to mention the 1996 motor vehicle accident.  
Subjectively, the veteran complained of mid and low back 
pain.  He was able to do easy sports, but not competitive 
ones.  He took over-the-counter medications for pain.  He 
noticed aching in his buttocks and lower extremities.  
Physical examination revealed very minimal scoliosis and mild 
increased paraspinal muscle tone in the mid and lower 
thoracic and upper lumbar regions.  There was mild paraspinal 
tenderness.  Flexion was to 80 degrees, extension to 30 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 25 to 30 degrees, all with mild 
discomfort.  Reflexes and sensorimotor functioning were 
normal.  X-rays of the lumbosacral spine were unremarkable.  
X-rays of the thoracic spine revealed some minimal 
irregularity of the mid thoracic endplates, suggestive of 
Scheuermann's Disease.  Assessment was mid to lower thoracic 
and upper lumbar strain, chronic, mild to moderate with 
activity impairment.

The most recent medical evidence in the claims file is a May 
1999 VA examination report from a QTC physician.  It 
reiterates the medical history of the 1988 and 1989 inservice 
back injuries.  Current symptoms were of pain, weakness, 
fatigue, lack of endurance, and stiffness.  The veteran 
described flare-ups occurring "off-and-on" (3 or more times 
per day, lasting 20 minutes to 2 hours).  The veteran was 
able to walk, drive, shop, take out the trash, and climb 
stairs.  Gait and posture were normal.  There was tenderness 
in the upper and mid back.  Neurological testing was normal.  
Muscle strength and sensorium in the lower extremities was 
normal.  Deep tendon reflexes were diminished, but equal.  
Range of motion of the lumbar spine was 60 degrees of 
flexion, 25 degrees of extension, 25 degrees of bilateral 
lateral flexion, and 30 degrees of bilateral rotation, all 
with pain.  X-rays of the thoracic and lumbar spine were 
normal.  Cervical spine radiographs showed some slight 
curvature to the left and slight reversal of normal lordosis.  
Diagnosis was "thoracic/lumbar strain."  The physician 
remarked that there was no objective evidence to support the 
complaints of numbness in the hands and feet.  It was also 
remarked that the veteran had pain on range of motion 
testing, felt to be due to his back muscles.


III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza, 7 Vet. App. at 506 (citations omitted); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), or, alternatively, whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).

b.  Proper diagnostic code and rating

In determining the proper rating for the veteran's service-
connected disability, the Board must use the Diagnostic Code 
(DC) in the Rating Schedule that most closely resembles the 
condition, both in terms of the functions affected and 
anatomical localization, as well as symptomatology.  
38 C.F.R. §§ 4.20, 4.27  (1999).  When doing so, the Board 
must explain the rationale behind its use of a certain 
diagnostic code.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

In this case, the Board finds two diagnostic codes 
applicable, DC 5292 and DC 5295.  DC 5292 applies because the 
veteran's back disorder is manifested by limitation of range 
of motion.  DC 5292 specifically covers such symptomatology.  
38 C.F.R. § 4.71a, DC 5290  (1999).  The Board also finds 
that DC 5295 applies because it specifically pertains to 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295  (1999).  
Here, the veteran's back disorder has been consistently 
diagnosed as a thoracolumbar strain, a condition with nearly 
identical anatomical localization and symptomatology as a 
lumbosacral strain.  Therefore, the Board has considered both 
DC 5292 and DC 5295 in its decision.

DC 5292 authorizes a disability rating of 20 percent for 
"moderate" limitation of motion of the lumbar spine.  A 40 
percent rating is authorized for "severe" limitation of 
lumbar range of motion.  38 C.F.R. § 4.71a, DC 5292  (1999).

DC 5295 authorizes a 20 percent disability rating for 
lumbosacral strain "[w]ith muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position."  A maximum 40 percent rating is authorized for 
"severe" strain "with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. § 4.71a, DC 5295  (1999).

After careful review of the entire claims file, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 20 percent.  First, it finds that he does not 
have back pathology resembling severe limitation of range of 
motion.  None of the objective medical evidence suggests that 
his range of motion is so limited.  The 1999 VA examination 
report shows that he had 60 degrees of flexion, 25 degrees of 
extension, 25 degrees of bilateral lateral flexion, and 30 
degrees of bilateral rotation; the limitation was due to 
pain.  Nearly identical findings are revealed in the 1998 VA 
examination report, indicating flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 25 degrees, and 
rotation to 25 to 30 degrees.  Moreover, the 1996 private 
range of motion test report shows that he had motion in 
excess of normal for all ranges except for right lateral 
flexion.  That report provides what appears to be the most 
thorough analysis of the veteran's lumbar range of motion 
and, essentially, indicates minimal, if any, limitation of 
motion as compared to normal.

The Board also finds that a rating in excess of 20 percent is 
not warranted pursuant to DC 5295.  No objective medical 
evidence shows that the veteran has, or ever had, a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
osteoarthritic changes, or narrowing of joint space or other 
manifestation of a severe low back strain.  The 1998 VA 
examination report specifically states that his strain was 
"mild to moderate."  X-rays have been consistently 
unremarkable for lumbar pathology, except for one notation of 
slight scoliosis, and no arthritic changes have ever been 
noted.  Motor, sensory, and strength examinations have always 
been within normal limits.  As indicated above, the veteran 
also does not have marked limitation of motion, including 
forward bending.

It is noteworthy that the veteran was involved in a motor 
vehicle accident in August 1996, which necessitated private 
chiropractor treatment of his back, but that he failed to 
mention this fact to any of the VA physicians who examined 
him, even though one such examination was conducted only 4 
days after that accident.  In fact, no statement by the 
veteran to VA discloses this incident.  Given that, prior to 
the 1996 motor vehicle accident, the claims file shows no 
treatment for any low back problems for approximately 3 years 
and that the record of that treatment indicates that he had 
only "minimal" back pain, the Board finds this omission 
significant.  It also concludes that this omission was not 
inadvertent, as the veteran was specifically asked during his 
December 1996 personal hearing whether he had had any injury 
to his back, such as car accident, since service.  Under 
oath, he replied "no."  The veteran's current complaints of 
pain on motion, weakness, fatigue, lack of endurance, and 
stiffness in the back, with frequent flare-ups are of 
questionable credibility, considering the mostly normal 
objective findings.  The complaints of pain and dysfunction 
are not supported by satisfactory objective evidence of 
severe lumbosacral strain or severe limitation of motion.  He 
is able to play basketball, walk, drive, shop, climb stairs, 
and perform other tasks.  He works full-time in law 
enforcement.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  

Given the veteran's subjective complaints and reported 
functional loss, his disability does not resemble that 
contemplated by a 40 percent rating under either DC 5292 or 
DC 5295.  As stated above, his range of motion is not 
significantly limited, even with his pain on motion, and he 
has none of the objective manifestations of severe 
lumbosacral strain described in the regulations.  38 C.F.R. 
§§ 4.71a, DCs 5292, 5295  (1999).  There is no noted positive 
Goldthwaite's sign, and no evidence of any osteoarthritic 
changes, narrowing of joint space, or abnormal mobility on 
forced motion.

Overall, the Board finds no diagnostic code for back 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a disability 
rating in excess of 20 percent for his service-connected 
thoracolumbar strain.  The preponderance of the evidence is 
against his claim.  The evidence regarding this issue is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

The Board notes that the veteran appealed the initial 
assignment of a 20 percent disability rating.  This 
necessitates that the Board consider not only whether he is 
currently entitled to an increased disability rating, but 
also whether or not he was entitled to an increased 
disability rating at any time since the effective date of the 
initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126  
(1999) (separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings) (citations 

omitted); see 38 C.F.R. §§ 3.400, 3.500  (1999).  Here, the 
Board finds no evidence that the veteran's service-connected 
back strain warranted a disability rating in excess of 20 
percent at any time during the pendency of this appeal, even 
if only temporarily.  As stated above, all of the medical 
evidence is uniform in its depiction of his disability, 
whether dated at the time of his claim in 1996 or more 
recently in 1998 or 1999.  It shows that he has a mid to 
lower back strain with some mild to moderate limitation 
motion and some tenderness to palpation.  Hence, the Board 
finds that that evidence does not support an increased 
disability rating, even if temporarily.  His disability is 
not entitled to a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119, 126  (1999).

In light of the above, the Board must deny his claim.


ORDER

An increased original disability rating for service-connected 
thoracolumbar strain is denied.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

